Exhibit 10.2.9

U.S. REPLACEMENT OPTION

VERIGY LTD. 2006 EQUITY INCENTIVE PLAN

NOTICE OF REPLACEMENT SHARE OPTION GRANT

In connection with the separation of Verigy, Ltd. (the “Company”), Agilent
Technologies, Inc. (“Agilent”) cancelled your unvested Agilent employee stock
option awards held by you as of October 31, 2006, and the Company has granted
you a replacement share option award to purchase a number of Ordinary Shares of
the Company.  The number of Ordinary Shares subject to the replacement share
option and the exercise price per share were determined by a formula agreed to
by Agilent and the Company as part of the Company’s separation from Agilent. 
Your option is summarized on the Award Summary page of your Smith Barney
account.

Your option becomes exercisable according to the schedule on the Award Summary
page of your Smith Barney account, provided that you continue to be an Awardee
Eligible to Vest as of the vesting date.

You and the Company agree that your option is granted under and governed by the
terms and conditions of the Verigy Ltd. 2006 Equity Incentive Plan (the “Plan”),
the Share Option Agreement (of which this notice is a part), and the Award
Summary.

You further agree that the Company shall cause the shares issued upon exercise
of the option to be deposited in your Smith Barney Account and, further, that
the Company may deliver electronically all documents relating to the Plan or
your option (including, without limitation, prospectuses required by the
Securities and Exchange Commission) and all other documents that the Company is
required to deliver to its security holders (including, without limitation,
annual reports and proxy statements).  You also agree that the Company may
deliver these documents by posting them on a web site maintained by the Company
or by a third party under contract with the Company.  If the Company posts these
documents on a web site, it will notify you regarding such posting.

 

VERIGY LTD.

 

 

 

BY CLICKING ON THE “ACCEPT” BUTTON ON THE SCREEN TITLED “STEP 3: CONFIRM THE
REVIEW/ACCEPTANCE OF YOUR AWARD,” YOU AGREE TO BE BOUND BY THE SHARE OPTION
AGREEMENT, THIS NOTICE AND THE PLAN.

 

By:

[g228942koi001.jpg]

 

 

 

Keith L. Barnes
President and Chief Executive Officer

 

 

 

 


--------------------------------------------------------------------------------




VERIGY LTD. 2006 EQUITY INCENTIVE PLAN

SHARE OPTION AGREEMENT

Tax Treatment

 

This option is intended to be a nonstatutory stock option.

 

 

 

Vesting

 

This option becomes exercisable in installments during the Option term, as shown
in the Notice of Share Option Grant, as long as you remain an Awardee Eligible
to Vest (as defined in the Plan). In addition, this option is subject to certain
vesting acceleration provisions in the event your Service terminates because of
retirement due to age, total and permanent disability, or death.

 

 

 

 

 

Vesting may also be accelerated in connection with a termination without Cause
(as defined in the Plan) within 12 months following a Change in Control (as
defined in the Plan), or in connection with a corporate reorganization, as
provided in the Plan.

 

 

 

 

 

This option will in no event become exercisable for additional shares after your
Service has terminated for any reason, except as otherwise provided in the Plan
and this agreement.

 

 

 

Term

 

This option expires in any event at the close of business at Company
headquarters on the day shown in the Award Summary. (It may expire earlier if
your Service terminates, as described below.)

 

 

 

Regular Termination

 

Notwithstanding the Plan, if your Service terminates for any reason except
death, total and permanent disability, retirement due to age, in accordance with
the Company’s or a Subsidiary’s or Affiliate’s retirement policy, a voluntary
severance incentive program or a workforce management program, then this option
will expire at the close of business at Company headquarters on the date three
months after your termination date, or, if earlier, the expiration of the term
of this option. The Company determines when your Service terminates for this
purpose.

 

 

 

Death

 

Notwithstanding the Plan, if you die before your Service terminates, then this
option shall immediately become fully vested, and this option will expire at the
close of business at Company headquarters on the date 12 months after the date
of death, or, if earlier, the expiration of the term of this option.

 

 

 

 

2


--------------------------------------------------------------------------------




 

Disability

 

Notwithstanding the Plan, if your Service terminates because of your total and
permanent disability, then this option shall immediately become fully vested,
and this option will expire at the close of business at Company headquarters on
the date three years after your termination date, or, if earlier, the expiration
of the term of this option.

 

 

 

 

 

For all purposes under this Agreement, “total and permanent disability” means
that you are unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or which has lasted, or can be expected to last, for a
continuous period of not less than one year.

 

 

 

Retirement Due to Age

 

Notwithstanding the Plan, if your Service terminates upon retirement due to age,
in accordance with the Company’s. or its subsidiaries’ retirement policy, this
option shall immediately become fully vested, and this option will expire at the
close of business at Company headquarters on the date three years after your
termination date, or, if earlier, the expiration of the term of this option.

 

 

 

Leaves of Absence and Part-Time Work

 

For purposes of this option, your Service does not terminate when you go on a
military leave, a sick leave or another Company approved leave of absence. But
your Service terminates when the approved leave ends, unless you immediately
return to active work.

 

 

 

 

 

Your status as an Awardee Eligible to Vest (as defined in the Plan) will always
cease upon termination of employment with the Company or a Subsidiary or
Affiliate except as provided in Article 5 of the Plan.

 

 

 

 

 

If you commence working on a part-time basis, then the vesting schedule
specified in the Notice of Share Option Grant may be adjusted in accordance with
the Company’s part-time work policy or the terms of an agreement between you and
the Company pertaining to your part-time schedule.

 

 

 

Restrictions on Exercise

 

The Company will not permit you to exercise this option if the issuance of
shares at that time would violate any law or regulation.

 

 

 

 

3


--------------------------------------------------------------------------------




 

Notice of Exercise

 

You may exercise this option from time to time for any number of shares for
which the option is then exercisable, by notice in writing, electronically or by
other means to, and as proscribed by, the Company’s equity incentive
administration service provider (the “administration service provider”). Your
exercise notice will be effective and irrevocable at such time as your notice,
method of payment (whether by cash, check, proceeds from the immediate sale of
the option shares, or as otherwise provided in the Plan) and such other
documentation as the administration service provider may require have been
received by the administration service provider. You hereby direct the Company
to deposit any shares issued upon exercise of the option in your Smith Barney
account.

 

 

 

 

 

If someone else wants to exercise this option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.

 

 

 

Form of Payment

 

When you exercise this option, you must provide for payment of the option
exercise price for the shares that you are purchasing. To the extent permitted
by applicable law, payment may be made in one (or a combination of two or more)
of the forms set forth in Sections 5.7 (a), (c) and (d) of the Plan.

 

 

 

Withholding Taxes and Stock Withholding

 

You will not be allowed to exercise this option unless you make arrangements
acceptable to the Company to pay any withholding taxes that may be due as a
result of the option exercise. Such arrangements include an irrevocable
direction to the Company’s securities broker service provider to sell all or a
part of the Shares being purchased under this option and to deliver all or part
of the sales proceeds to the Company, pursuant to Section 5.7(c) of the plan.

 

 

 

Restrictions on Resale

 

You agree not to sell any option shares at a time when applicable laws, Company
policies or an agreement between the Company and its underwriters prohibit a
sale. This restriction will apply as long as your Service continues and for such
period of time after the termination of your Service as the Company may specify.

 

 

 

Transfer of Option

 

Unless determined otherwise by the Committee, this option may not be sold,
pledged, assigned, hypothecated, transferred, or disposed of in any manner other
than by the beneficiary designation, will or by the laws of descent or
distribution and may be exercised, during your lifetime, only by you.  If the
Committee makes this option transferable, it shall contain such additional terms
and conditions as the Committee deems appropriate.

 

 

 

Retention Rights

 

Your option or this Agreement does not give you the right to be retained by the
Company or a subsidiary of the Company in any capacity. The Company and its
subsidiaries reserve the right to terminate your Service at any time, with or
without cause.

 

 

 

 

4


--------------------------------------------------------------------------------




 

Shareholder Rights

 

You, or your estate or heirs, have no rights as a Shareholder of the Company
until you have exercised this option by submitting the required notice in
accordance with the provisions under “Notice of Exercise” set forth above and
paying the exercise price and any applicable withholding taxes. No adjustments
are made for dividends or other rights if the applicable record date occurs
before you exercise this option, except as described in the Plan.

 

 

 

Adjustments

 

In the event of a stock split, a stock dividend or a similar change in Company
stock, the number of shares covered by this option and the exercise price per
share may be adjusted pursuant to the Plan.

 

 

 

Applicable Law

 

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of Delaware (except its choice-of-law provisions).

 

 

 

The Plan and Other Agreements

 

The text of the Plan is incorporated in this Agreement by reference.

 

 

 

 

 

This Agreement, together with the Award Summary and the Plan, constitute the
entire understanding between you and the Company regarding this option. Any
prior agreements, commitments or negotiations concerning this option are
superseded. This Agreement may be amended only by another written agreement
between the parties.

BY CLICKING ON THE “ACCEPT” BUTTON ON THE SCREEN TITLED “STEP 3: CONFIRM THE
REVIEW/ACCEPTANCE OF YOUR AWARD,” YOU AGREE TO BE BOUND BY THIS SHARE OPTION
AGREEMENT, THE NOTICE AND THE PLAN.

5


--------------------------------------------------------------------------------